DLD-238                                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 15-1817
                                       ___________

                            IN RE: MICHAEL WALKER,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Middle District of Pennsylvania
                  (Related to M.D. Pa. Crim. No. 4-99-cr-00089-003)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    June 11, 2015
            Before: FISHER, SHWARTZ and GREENBERG, Circuit Judges


                              (Opinion filed: June 17, 2015)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Michael Walker, proceeding pro se, has filed a petition for a writ of mandamus.

For the following reasons, we will deny the petition.

       On March 1, 2001, Walker pleaded guilty in the District Court to possession with

intent to distribute in excess of five grams of crack cocaine in violation of 21 U.S.C.

§§ 841(a)(1) and (b)(1)(B)(iii). At sentencing, the District Court determined that Walker

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
was a career offender and sentenced him to 262 months of imprisonment, followed by

four years of supervised release. We affirmed the conviction and sentence. United States

v. Walker, 69 F. App’x 546 (3d Cir. 2003) (not precedential). Walker was unsuccessful

on collateral review, and in his initial motion seeking a sentence reduction pursuant to 18

U.S.C. § 3582(c).

       In November 2014, Walker filed a second motion pursuant to § 3582(c) seeking

retroactive application of Amendment 782 to the United States Sentencing Guidelines.1

Appointed counsel sought to withdraw on the ground that Walker was not eligible to seek

a reduced sentence based upon retroactive application of Amendment 782 because it did

not lower the Guidelines ranges for career offenders like Walker. The District Court

granted counsel’s motion to withdraw, and informed Walker that it would consider his

uncounseled § 3582(c) motion and “supplement” thereto.

       Walker then filed in this Court a petition for a writ of mandamus asking us to grant

his § 3582(c) motion and re-sentence him “without the career offender enhancement.”

Approximately three weeks later, the District Court denied Walker § 3582(c) relief.

Walker’s mandamus petition is presently before us.

       A writ of mandamus is a drastic remedy that is available in extraordinary

circumstances only. In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir.


1
 Amendment 782 to the Guidelines, which went into effect on November 1, 2014, and
has been applied retroactively, reduced by two the base offense levels assigned to specific
drug quantities. See U.S.S.G. supp. app. C., amend. 782 (2014).

                                             2
2005). To obtain the writ, a petitioner must establish that “(1) no other adequate means

exist to attain the relief he desires, (2) the party’s right to issuance of the writ is clear and

indisputable, and (3) the writ is appropriate under the circumstances.” Hollingsworth v.

Perry, 558 U.S. 183, 190 (2010) (per curiam) (internal quotation marks and alteration

omitted).

       We will deny the petition. As previously noted, Walker submitted this mandamus

petition to us before the District Court ruled on his § 3582(c) motion, and asked us to

grant that motion. This Court may not rule on a motion pending before a district court.

See Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980) (providing that a

petitioner seeking a writ of mandamus must demonstrate that no other adequate means

are available to obtain the relief he seeks). To the extent that Walker’s mandamus

petition can be construed as seeking an order compelling the District Court to rule on his

then-pending § 3582(c) motion, we note that the District Court has since denied §

3582(c) relief, rendering such request moot. See Blanciak v. Allegheny Ludlum Corp.,

77 F.3d 690, 698-99 (3d Cir. 1996) (“If developments occur during the course of

adjudication that eliminate a plaintiff’s personal stake in the outcome of a suit or prevent

a court from being able to grant the requested relief, the case must be dismissed as

moot.”).

       Accordingly, the petition for a writ of mandamus is denied.




                                                3